United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Barstow, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-787
Issued: August 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 8, 20131 appellant filed a timely appeal from an August 14, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) affirming a schedule award
and a September 6, 2012 nonmerit decision denying a request for reconsideration. Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that he sustained more than a 19
percent impairment of the right arm, for which he received a schedule award; and (2) whether
OWCP properly denied appellant’s request for reconsideration on the grounds that it was not
timely filed and failed to present clear evidence of error.
1

Appellant’s request for appeal was postmarked on February 8, 2013.

2

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that OWCP erred in finding 19 percent impairment of the
right arm. He argues that Dr. Aubrey Swartz, a Board-certified orthopedic surgeon, did not
adequately describe his pain, sensory deficits, weakness and neurologic signs. Appellant also
asserts that OWCP erred by failing to accept his claim for lumbar radiculopathy, lumbar
spondylolisthesis, L5-S1 disc degeneration and an L4-5 disc herniation.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated June 10, 2011,3 the
Board affirmed OWCP’s January 29, 2010 decision denying appellant’s request for
reconsideration. The Board found that the evidence he submitted in support of his request was
irrelevant or duplicative. The facts of the case as set forth in the Board’s prior decision are
incorporated by reference. The facts relevant to the present appeal are set forth.
OWCP accepted that on June 16, 2007 appellant sustained a lumbosacral sprain and right
shoulder impingement syndrome.
Appellant submitted reports through February 2008
diagnosing lumbar degenerative disc disease with right-sided radiculopathy. By decision dated
April 9, 2008, OWCP denied authorization of a proposed lumbar fusion as the medical evidence
did not establish the causal relationship between the requested surgery and the accepted
lumbosacral sprain. Appellant underwent an anterior L5-S1 lumbar fusion on May 14, 2008. He
retired on June 3, 2008. OWCP affirmed denial of the lumbar fusion by decision dated
November 18, 2008.
By decision dated October 7, 2009, OWCP denied appellant’s claim for right hand and
arm conditions as causal relationship was not established. Appellant requested reconsideration
on October 25, 2009. He submitted physical therapy notes and a duplicate copy of a report
previously of record. OWCP denied reconsideration by decision dated January 29, 2010 finding
that the evidence was duplicative or irrelevant. It subsequently accepted impingement syndrome
of the right shoulder.
In a January 20, 2010 report, Dr. Mary Ann Shannon, an attending Board-certified
orthopedic surgeon, diagnosed adhesive capsulitis of the right shoulder. She obtained a
January 25, 2010 magnetic resonance imaging (MRI) scan of the right shoulder, which
demonstrated postoperative changes consistent with an anterior supraspinatus rotator cuff repair
and fixation of the long head biceps tendon and mild degenerative changes of the
acromioclavicular joint. On February 1, 2010 Dr. Shannon recommended closed manipulation to
attempt to increase appellant’s range of right shoulder motion. She performed closed
manipulation with injection on February 26, 2010. Dr. Shannon submitted follow-up notes
diagnosing adhesive capsulitis of the right shoulder with improved range of motion.
In a May 13, 2010 report, Dr. Fred C. Redfern, an attending physician Board-certified in
sports medicine,4 opined that appellant’s right shoulder was permanent and stationary. He

3

Docket No. 10-1988 (issued June 10, 2011).

4

The record indicates that Dr. Redfern was a physician consulting to Dr. Shannon.

2

diagnosed probable symptomatic cervical nerve root irritation with neural foraminal narrowing
and a disc osteophyte complex.5
On June 2, 2010 Dr. Shannon found that appellant’s right shoulder condition was
permanent and stationary. She opined that his symptoms were due in part to residual adhesive
capsulitis and in part to cervical arthritis and radiculopathy.
On January 12, 2011 appellant claimed a schedule award.
On March 22, 2011 OWCP obtained a second opinion examination by Dr. Swartz, a
Board-certified orthopedic surgeon, who reviewed the medical record and statement of accepted
facts. On examination, Dr. Swartz noted restricted cervical and lumbar motion in all planes,
give-way weakness with strength testing in the right shoulder and glove anesthesia in the right
arm. He listed the following ranges of motion for the right shoulder: 70 degrees flexion; 30
degrees abduction; 0 degrees adduction; 80 degrees internal rotation; 90 degrees external
rotation, 20 degrees extension. Dr. Swartz diagnosed status post right shoulder arthroscopy,
closed manipulation and injection. Referring to Chapter 15 of the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides), he
opined that appellant had a 9 percent impairment of the right upper extremity for flexion limited
to 70 degrees, a 2 percent impairment for extension at 20 degrees, a 6 percent impairment for
abduction at 30 degrees and a 10 percent impairment for adduction at 0 degrees. Dr. Swartz
added these percentages to total 27 percent impairment of the right arm. He noted a grade
modifier of 3 according to Table 15-356 and a grade modifier of 2 according to Table 15-36,7
which he found would not alter the 27 percent impairment rating.
In a May 14, 2011 report, Dr. Arthur S. Harris, an OWCP medical adviser, reviewed
Dr. Swartz’ report. He concurred with the rating with the exception of the 10 percent
impairment for adduction at 0 degrees. The medical adviser noted that according to the A.M.A.,
Guides, adduction of 0 degrees was a two percent impairment. He therefore reduced the 27
percent impairment rating by the 8 percent difference between 10 and 2 percent, to total 19
percent.
By decision dated September 12, 2011, OWCP granted issued appellant a schedule award
for a 19 percent impairment of the right upper extremity. The period of the award ran from
May 13, 2010 to July 1, 2011.
In a May 19, 2012 letter, appellant requested reconsideration of the September 12, 2011
schedule award. He submitted copies of surgical reports and chart notes previously considered.
In a March 20, 2012 report, Dr. Grace Galik, an attending Board-certified internist, noted
5

Appellant underwent a May 5, 2010 functional capacity evaluation but could not complete testing due to pain
symptoms. The evaluator noted that the testing should be considered unreliable.
6

Table 15-35, page 477 of the sixth edition of the A.M.A., Guides is entitled “Range of Motion Grade
Modifiers.”
7

Table 15-36, page 477 of the sixth edition of the A.M.A., Guides is entitled “Functional History Grade
Adjustment: Range of Motion.”

3

appellant’s complaint of paresthesias through the right side of his body, left hand and left foot.
On examination, she found positive Tinel’s and Phalen’s signs in the left hand and left foot.
Dr. Galik diagnosed paresthesias of unknown etiology, possibly reflex sympathetic dystrophy
syndrome. She recommended diagnostic studies. Dr. Galik did not specifically address
permanent impairment.
In a June 5, 2012 letter, appellant requested reconsideration of OWCP’s November 18,
2008 decision denying authorization for a lumbar fusion. He asserted that he was asymptomatic
after a 1995 laminectomy until the July 26, 2007 injury. Appellant contended that he sustained
herniated L4-5 and L5-S1 discs, lumbar radiculopathy, reflex sympathetic dystrophy syndrome
and permanent nerve damage. He submitted copies of medical evidence previously of record,
June and July 2007 chart notes and a copy of Dr. Galik’s March 20, 2012 report.
By decision dated August 14, 2012, OWCP affirmed the September 12, 2011 schedule
award. It noted that, with the exception of the Dr. Galik’s medical report, the evidence submitted
in support of the reconsideration request was duplicative of that previously of record and
considered. While Dr. Galik’s March 20, 2012 report was new, it did not address the issue of
permanent impairment. The rating of the medical adviser continued to carry the weight of the
medical evidence.
By decision dated September 6, 2012, OWCP denied reconsideration on the grounds that
appellant’s request was not timely filed and failed to present clear evidence of error. It found
that his June 5, 2012 letter and the accompanying medical evidence were insufficient to raise a
substantial question regarding the correctness of OWCP’s November 18, 2008 decision or any
procedural error by OWCP in denying the lumber fusion authorization.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA8 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a mater which rests in the sound discretion of the
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The A.M.A.,
Guides has been adopted by OWCP as a standard for evaluation of schedule losses and the Board
has concurred in such adoption.9 For schedule awards after May 1, 2009, the impairment is
evaluated under the sixth edition of the A.M.A., Guides, published in 2008.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
8

5 U.S.C. § 8107.

9

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).

4

and Health (ICF).11 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).12 The net
adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
ANALYSIS -- ISSUE 1
Appellant claimed a schedule award for right shoulder impairment related to accepted
impingement syndrome. He submitted a May 13, 2010 report from Dr. Redfern, a physician
Board-certified in sports medicine, and a June 2, 2010 report from Dr. Shannon, an attending
Board-certified orthopedic surgeon, diagnosing adhesive capsulitis of the right shoulder at
maximum medical improvement. Neither physician offered an impairment rating.
OWCP obtained a second opinion impairment rating on March 22, 2011 from Dr. Swartz,
a Board-certified orthopedic surgeon. Based on a thorough clinical examination, a review of the
medical record and statement of accepted facts, Dr. Swartz referred to the A.M.A., Guides to rate
a 29 percent impairment of the right arm. He measured loss of rage of motion as follows: 9
percent for flexion at 70 degrees; 2 percent for extension at 20 degrees; 6 percent for abduction
at 30 degrees; 10 percent for adduction at 0 degrees. Dr. Swartz explained that grade modifiers
for range of motion would not alter the final rating. On May 14, 2011 Dr. Harris, a medical
adviser, reviewed the report. He concurred in the range-of-motion ratings except for the
10 percent rating for loss of adduction, which was 2 percent. Dr. Harris totaled the measurement
at 19 percent impairment. Based on Dr. Swartz’ opinion as reviewed by the medical adviser,
OWCP granted appellant a schedule award on September 12, 2011 for a 19 percent impairment
of the right arm.
Appellant requested reconsideration on May 19, 2012. He submitted medical evidence
previously of record and a March 20, 2012 report from Dr. Galik, an attending Board-certified
internist. The Board notes that the physician did not address the issue of permanent impairment.
OWCP denied reconsideration by August 14, 2012 decision, finding that the evidence submitted
did not demonstrate a greater percentage of permanent impairment of the right arm than the 19
percent awarded.
The Board finds that the report of Dr. Harris, the medical adviser, is entitled to the weight
of the medical evidence. Dr. Harris relied on the findings of Dr. Swartz and properly applied the
appropriate portions of the A.M.A., Guides to the clinical measurement. The Board notes that
none of appellant’s other physicians provided an impairment rating. Therefore, appellant had not
established that he sustained more than a 19 percent impairment of the right arm.
Appellant may request a schedule award or increased schedule award regarding the right
upper extremity, based on evidence of a new exposure or medical evidence showing progression
of an employment-related condition resulting in permanent impairment or increased impairment.
11

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
12

A.M.A., Guides (6th ed. 2008), pp. 494-531.

5

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA13 does not entitle a claimant to a review of an OWCP decision
as a matter of right.14 This section vests OWCP with discretionary authority to determine
whether it will review an award for or against compensation.15 Through regulations, it has
imposed limitations on the exercise of its discretionary authority. One such limitation is that
OWCP will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.16 The Board has found that the
imposition of this one-year time limitation does not constitute an abuse of the discretionary
authority granted OWCP under 5 U.S.C. § 8128(a).17
In those cases where requests for reconsideration are not timely filed, OWCP must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its
regulations.18 Its regulations state that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in OWCP’s regulations, if the claimant’s
request for reconsideration shows “clear evidence of error” on the part of OWCP.19
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which decided by OWCP.20 The evidence must be positive, precise and explicit and must be
manifest on its face that OWCP committed an error.21 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.22 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.23 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error by OWCP.24 The Board must make an
13

5 U.S.C. § 8128(a).

14

Thankamma Mathews, 44 ECAB 765, 768 (1993).

15

Thankamma Mathews, id.; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

16

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in OWCP’s limitation of its discretionary authority;
see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
17

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 14; Jesus D. Sanchez, supra note 15.

18

Thankamma Mathews, supra note 14.

19

20 C.F.R. § 10.607(b).

20

Thankamma Mathews, supra note 14.

21

Leona N. Travis, 43 ECAB 227 (1991).

22

Jesus D. Sanchez, supra note 15.

23

Leona N. Travis, supra note 21.

24

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

6

independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.25
ANALYSIS -- ISSUE 2
In its September 6, 2012 decision, OWCP properly determined that appellant failed to file
a timely application for review. It rendered its most recent merit decision on November 18, 2008
denying authorization for a lumbar fusion. Appellant’s request for reconsideration was dated
June 5, 2012 and received June 8, 2012, more than one year after November 18, 2008.
Accordingly, his request for reconsideration was not timely filed.
Appellant contended that he sustained lumbar disc herniations and radiculopathy due to
the accepted July 26, 2007 lumbar strain. The Board finds that his letter does not raise a
substantial question as to whether OWCP’s November 18, 2008 decision was in error or shift the
weight of the medical evidence in his favor. Therefore, it is insufficient to establish clear
evidence of error. The medical evidence submitted in support of appellant’s request for
reconsideration did not address causal relationship, the critical issue at the time of the
November 8, 2008 merit decision. The reports are irrelevant and do not establish clear evidence
of error.26
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in his favor and raise a substantial question as to the
correctness of OWCP’s November 18, 2008 decision. Consequently, OWCP properly denied his
reconsideration request as his request does not establish clear evidence of error.
On appeal, appellant contends that OWCP erred in transcribing Dr. Swartz’ impairment
rating, he rated a 27 percent impairment of the right upper extremity. He argues that Dr. Swartz
did not adequately describe his pain, sensory deficits, weakness and neurologic signs. As noted
Dr. Swartz listed an incorrect percentage of impairment for loss of adduction. The medical
adviser corrected this percentage. Appellant also asserts that OWCP erred by failing to accept
lumbar radiculopathy, lumbar spondylolisthesis, L5-S1 disc degeneration and an L4-5 disc
herniation. However, the Board does not have jurisdiction over the merits of the lumbar injury
claim on the present appeal.
CONCLUSION
The Board finds that appellant has 19 percent impairment of his right arm. The Board
also finds that OWCP did not abuse its discretion in denying his request for reconsideration.

25

Gregory Griffin, supra note 16.

26

Leona N. Travis, supra note 21.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 6 and August 14, 2012 are affirmed.
Issued: August 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

